 In the MatterofARMOUR AND COMPANYandINTERNATIONAL UNIONOF OPERATING ENGINEERS,LOCALNo. 835, A. F. L.Case No. 4-R-1911.-Decided May 29, 1946Mr. Edward M. Leaverton,of Philadelphia, Pa., for the OperatingEngineers.Mr. HymanH. Ostrin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of Operating En-gineers, Local No. 835, A. F. L., herein called the Operating Engineers,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Armour and Company, Philadelphia, Penn-sylvania,herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice before HelenF.Humphrey, Trial Examiner. The hearing was held at Philadelphia,Pennsylvania, on April 12, 1946. The Operating Engineers alone ap-peared and participated.'All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues. The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. Allpartieswere afforded opportunity to file briefs with the Board.'The Company and International Brotherhood of Firemen&Oilers,Powerhouse Operators,Ice Plant Employees and MaintenanceMen, Local No. 473, A.F. L., hereinafter called theFiremen and Oilers, were served with notice of hearing but did not appear or participate.After the Companyand the Firemen and Oilers had failed to make appearances,the TrialExaminer,before proceeding,telephoned the Company's offices seeking an explanation for thefailure to appear. She was told that the attorney who had been handling the matter was outof town and that no appearance would be made.The Companymade no request for anadjournment.The TrialExaminer also called on a representative of the Firemen and Oilerswho informed her that the present proceeding involved a jurisdictional dispute between twoaffiliatesof the A. F. L. and thathis union would not appear.The Trial Examiner thenproceededwith the hearing.68 N. L. R. B., No. 55.425 426DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYArmour and Company, an Illinois corporation, is engaged in slaughter-ing, packing, and distributing meats and meat products at various plantsthroughout the United States.The instant proceeding involves onlythe packing house at Philadelphia, Pennsylvania. During the year 1945,the Company used raw materials at its Philadelphia plant valued in ex-cess of $1,000,000, 99 percent of which was received from points outsidethe Commonwealth of Pennsylvania. During the same period, the Com-pany produced finished products valued in excess of $1,000,000, 35 per-cent of which was shipped to points outside the Commonwealth.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalUnion of Operating Engineers, Local No. 835, and In-ternationalBrotherhood of Firemen & Oilers, Powerhouse Operators,Ice Plant Employees and Maintenance Men, Local No. 473, both affili-ated with the American Federation of Labor, are labor organizationsadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has declined to recognize the Operating Engineers asthe collective bargaining representative of the employees involved inthis proceeding on the ground that it has been extending such recognitionto the Firemen and Oilers for a number of years. It appears that for5 years the Company and the Firemen and Oilers have been parties toan oral collective bargaining contract covering the engineers.How-ever, an outstanding oral contract is not a bar to a present determinationof representatives.2As previously stated, the present proceeding involves a jurisdictionaldispute between two unions affiliated with the American Federation of,Labor. In the past, we have, as a matter of policy, refused to permitrivalunions affiliatedwith the same parent organization to resort tothe administrative processes of the Act for the settlement of represen-tation disputes where adequate and appropriate machinery was available2SeeMatterofRepublic Steel Corporation,63N L R. B. 451,Matter of E+co^, Inc,46 N. L.R. B. 1035. ARMOUR AND COMPANY427to them, under the procedure of the parent organization. The recorddiscloses, however, that for several years, the parent organization hasbeen unsuccessful in resolving the jurisdictional dispute between theunions involved herein. It is, therefore, apparent that effective solutionof the dispute cannot be had without resort to the administrative proc-esses of the Act .3A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Operating Engineers represents a substantialnumber of employees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Operating Engineers seeks a unit consisting of all engineers,including the chief engineer, employed in the powerhouse of the Com-pany's Philadelphia packing plant.This is the same unit presently rep-resented by the Firemen and Oilers.The engineers, who are licensed by the City of Philadelphia, con-stitute a well recognized craft group who, the Board has frequently found,may constitute an appropriate unit.5 Some question exists as to theposition of the chief engineer who performs the same manual dutiesas the other engineers and, in addition, directs the work of the otherengineers and does a small amount of paper work. However, it doesnot appear that he has the power to change or effectively to recommenda change in the status of his subordinates. Accordingly, we find thathe is not a supervisor, within the Board's customary definition.Weshall, therefore, include him in the unit.We find that all engineers, including the chief engineer, employedin the powerhouse of the Company's Philadelphia packing plant, butexcluding all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.8SeeMatter of The Champion Hardware Company,62 N. L. R. B 434; seealsoMatter ofLexingtonWater Company,58 N L R B. 536; andMatter of Keystone Steel & Wire Com-pany,65N. L. R B. 274, where we assumed jurisdiction in representaton proceedings involvingthe same unions.4The Field Examiner reported that Operating Engineers submitted six membership cards,and that five of these cards bore the names of employees appearing on the Company's pay rollofMarch 14, 1946. There are six employees in the appropriate unit.6 SeeMatter of Keystone Steel & Wire Company, supra, Matter of Kennecott Copper Corpora-tion,5t N. L.R. B. 1140. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in,the Directon.6DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour and Com-pany, Philadelphia, Pennsylvania, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fourth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether or notthey desire to be represented by International Union of Operatng En-gineers,Local No. 835, A. F. L., for the purposes of collective bar-gaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.We take notice that the Firemen and Oilers has represented the employees involved fora number of years under an oral agreement.For this reason,we shall accord it a place uponthe ballot if,within ten(10) days from the date of this Decision,itnotifies the RegionalDirector of its desire to be placed thereon.